Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Erica D. Taylor appeals the district court’s order dismissing as frivolous her civil suits. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Nat’l Geospatial-Intelligence Agency, No. 1:12-cv-00457-RDB (D.Md., Feb. 21, 2012); Taylor v. Roennenburg, No., 1:12-cv-00469-RDB (D.Md. Feb. 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.